Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, Species I (Figure 3) in the reply filed on November 7, 2022 is acknowledged. Applicant’s claim mapping for Species I, Figure 3, includes claim 13 that specifically requires Applicant’s “degree of taper of the inner wall of the central fluid lumen (Applicant’s 335; Figure 3) varies along a length of the central fluid lumen (Applicant’s 335; Figure 3)”. The Examiner notes that Applicant’s elected Figure 3 does not show the claimed structure. The Examiner notes that Applicant’s non-elected Figure 4 does show this feature. The Examiner believes claim 13 reads on non-elected species II.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9, 10, 11, 12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatanaka; Masanobu et al. (US 20100180819 A1). Hatanaka teaches a semiconductor processing system, comprising: an output manifold (121; Figure 1-Applicant’s 320; Figure 3) that defines at least one gas outlet (outlet of 121; Figure 1-Applicant’s 324; Figure 3); a gasbox (conical section inside 13a; Figure 1; not numbered-Applicant’s 330; Figure 3) disposed beneath the output manifold (121; Figure 1-Applicant’s 320; Figure 3), the gasbox (conical section inside 13a; Figure 1; not numbered-Applicant’s 330; Figure 3) comprising an inlet side facing the output manifold (121; Figure 1-Applicant’s 320; Figure 3) and an outlet side opposite the inlet side, the gasbox (conical section inside 13a; Figure 1; not numbered-Applicant’s 330; Figure 3) comprising an inner wall (inner wall of conical section inside 13a; Figure 1; not numbered) that defines a central fluid lumen (inner volume of conical section inside 13a; Figure 1; not numbered-Applicant’s 335; Figure 3), wherein the inner wall (inner wall of conical section inside 13a; Figure 1; not numbered) tapers outward from the inlet side to the outlet side; an annular spacer (13b; Figure 1-Applicant’s 350; Figure 3) disposed below the gasbox (conical section inside 13a; Figure 1; not numbered-Applicant’s 330; Figure 3), wherein an inner diameter of the annular spacer (13b; Figure 1-Applicant’s 350; Figure 3) is greater than a largest inner diameter of the central fluid lumen (inner volume of conical section inside 13a; Figure 1; not numbered-Applicant’s 335; Figure 3); and a faceplate (13c; Figure 1-Applicant’s 355; Figure 3) disposed beneath the annular spacer (13b; Figure 1-Applicant’s 350; Figure 3), the faceplate (13c; Figure 1-Applicant’s 355; Figure 3) defining a plurality of apertures (132; Figure 1) extending through a thickness of the faceplate (13c; Figure 1-Applicant’s 355; Figure 3), as claimed by claim 1
Hatanaka further teaches:
The semiconductor processing system of claim 1, wherein: an inner diameter of the annular spacer (13b; Figure 1-Applicant’s 350; Figure 3) is positioned radially outward of the plurality of apertures (132; Figure 1), as claimed by claim 9
The semiconductor processing system of claim 1, further comprising: a remote plasma source (14; Figure 1; [0017]) that defines an outlet (143; Figure 1), the outlet being fluidly coupled with an inlet of the output manifold (121; Figure 1-Applicant’s 320; Figure 3), as claimed by claim 10
A semiconductor processing system, comprising: a remote plasma source (14; Figure 1; [0017]) defining at least one outlet (143; Figure 1); an output manifold (121; Figure 1-Applicant’s 320; Figure 3) that defines at least one gas inlet and at least one gas outlet (outlet of 121; Figure 1-Applicant’s 324; Figure 3), the at least one plasma inlet (143; Figure 1) being fluidly coupled with the at least one outlet of the remote plasma source (14; Figure 1; [0017]); a gasbox (conical section inside 13a; Figure 1; not numbered-Applicant’s 330; Figure 3) disposed beneath the output manifold (121; Figure 1-Applicant’s 320; Figure 3), the gasbox (conical section inside 13a; Figure 1; not numbered-Applicant’s 330; Figure 3) comprising an inlet side facing the output manifold (121; Figure 1-Applicant’s 320; Figure 3) and an outlet side opposite the inlet side, the gasbox (conical section inside 13a; Figure 1; not numbered-Applicant’s 330; Figure 3) comprising an inner wall (inner wall of conical section inside 13a; Figure 1; not numbered) that defines a central fluid lumen (inner volume of conical section inside 13a; Figure 1; not numbered-Applicant’s 335; Figure 3), wherein the inner wall (inner wall of conical section inside 13a; Figure 1; not numbered) tapers outward from the inlet side to the outlet side; and a faceplate (13c; Figure 1-Applicant’s 355; Figure 3) disposed beneath the gasbox (conical section inside 13a; Figure 1; not numbered-Applicant’s 330; Figure 3), the faceplate (13c; Figure 1-Applicant’s 355; Figure 3) defining a plurality of apertures (132; Figure 1) extending through a thickness of the faceplate (13c; Figure 1-Applicant’s 355; Figure 3), as claimed by claim 11
The semiconductor processing system of claim 11, wherein: a degree of taper of the inner wall (inner wall of conical section inside 13a; Figure 1; not numbered) of the central fluid lumen (inner volume of conical section inside 13a; Figure 1; not numbered-Applicant’s 335; Figure 3) is constant along a length of the central fluid lumen (inner volume of conical section inside 13a; Figure 1; not numbered-Applicant’s 335; Figure 3), as claimed by claim 12
The semiconductor processing system of claim 11, wherein: the output manifold (121; Figure 1-Applicant’s 320; Figure 3) defines a recursive flow path that fluidly couples the at least one gas inlet with the at least one gas outlet (outlet of 121; Figure 1-Applicant’s 324; Figure 3), as claimed by claim 16. With respect to Applicant’s claimed “recursive flow path”, Applicant has not provided sufficient distinguishing structural characteristics of Applicant's claimed invention to contrast the Examiner's cited prior art. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka; Masanobu et al. (US 20100180819 A1) in view of Narushima; Kensaku et al. (US 20160083837 A1). Hatanaka is discussed above. 
Hatanaka further teaches:
the inlet side of the gasbox (conical section inside 13a; Figure 1; not numbered-Applicant’s 330; Figure 3) defines a recess that is fluidly coupled with the at least one gas outlet (outlet of 121; Figure 1-Applicant’s 324; Figure 3); and a bottom of the recess defines a ledge that extends to an outer edge of the top of the central fluid lumen (inner volume of conical section inside 13a; Figure 1; not numbered-Applicant’s 335; Figure 3) – claim 2
The semiconductor processing system of claim 1, wherein: the output manifold (121; Figure 1-Applicant’s 320; Figure 3) defines a recursive flow path that fluidly couples one or more gas inlets (inlet of 121; Figure 1) with the at least one gas outlet (outlet of 121; Figure 1-Applicant’s 324; Figure 3) -claim 3. With respect to Applicant’s claimed “recursive flow path”, Applicant has not provided sufficient distinguishing structural characteristics of Applicant's claimed invention to contrast the Examiner's cited prior art. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01).
Hatanaka does not teach:
The semiconductor processing system of claim 1, wherein: the at least one gas outlet (outlet of 121; Figure 1-Applicant’s 324; Figure 3) is disposed radially outward of a top of the central fluid lumen (inner volume of conical section inside 13a; Figure 1; not numbered-Applicant’s 335; Figure 3) - claim 2
a number of the at least one gas outlet (outlet of 121; Figure 1-Applicant’s 324; Figure 3) is greater than a number of the one or more gas inlets - claim 3
Narushima also teaches a similar conical gasbox (31; Figure 1) including:
the at least one gas outlet (315; Figure 1-Applicant’s 324; Figure 3) is disposed radially outward of a top of the central fluid lumen (312; Figure 1-Applicant’s 335; Figure 3) - claim 2
a number of the at least one gas outlet (315; Figure 1-Applicant’s 324; Figure 3) is greater than a number of the one or more gas inlets (inlet of 31 at 312; Figure 1) - claim 3
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Hatanaka to add plural, radially off-set, gas inlets as taught by Narushima.
Motivation for Hatanaka to add plural, radially off-set, gas inlets as taught by Narushima is for adding plural reactants as shown by Narushima (Figure 1).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka; Masanobu et al. (US 20100180819 A1) in view of Arita; Kiyoshi et al. (US 6867146 B2). Hatanaka is dicussed above. Hatanaka does not teach a tapered insert (Applicant’s 360; Figure 3) disposed within the annular spacer (13b; Figure 1-Applicant’s 350; Figure 3), the tapered insert (Applicant’s 360; Figure 3) tapering outward from the outlet side of the gasbox (conical section inside 13a; Figure 1; not numbered-Applicant’s 330; Figure 3) to a radial position that is beyond the plurality of apertures (132; Figure 1).
Arita also teaches a tapered insert (18; Figure 1) in a plasma processing apparatus.
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Hatanaka to add Arita’s tapered insert.
Motivation for Hatanaka to add Arita’s tapered insert is for uniform processing as taught by Arita (abstract).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20170067157 A1 illustrates a simliar conical showerhead as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
	/Rudy Zervigon/            Primary Examiner, Art Unit 1716